DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 07/14/2020 these drawing are acceptable by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Terminal Disclaimer filed on 06/10/2021 and approved.
Claims 1-21 are allowance.
Regarding claims 1 , 11 and 12, the closest prior art record Bonsignore (US 2016/0043867 A1) teach a method of verifying an identifier assigned to a communication device; comprising:
receiving a request to verify an identifier assigned to a communication device, the request including the identifier and the request being received from a computer system controlled by a business.

identifying a primary communication channel for communicating with the communication device, and a secondary communication channel for communicating with the communication device;
causing a first verification message to be sent to the communications device via the primary communication channel;
determining if a conversion event associated with the first verification message occurs within a predetermined period of time after the first verification message is sent to the communication device; and
sending a second verification message to the communication device via the secondary communication channel when the conversion event is determined not to have occurred within the predetermined period of time.

 Claims 2-0 and 13-21 are allowance as being dependent directly or indirectly to the independent claims 1 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.